Citation Nr: 0701580	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of severance of service connection for 
hypertension, secondary to service-connected diabetes 
mellitus Type II (DM-II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO severed the veteran's service 
connection for hypertension, secondary to DM-II, based upon a 
finding of clear and unmistakable error (CUE).

The veteran testified before the Board at a hearing held in 
Washington, D.C., in May 2005.  The record of the hearing was 
held open for 30 days to allow for the submission of an 
etiological opinion from the veteran's private doctor, S.L.  
The letter was received and, along with a transcript of the 
hearing, has been associated with the claims folder.

Following the hearing, the Board requested a medical advisory 
opinion from the Veterans Health Administration (VHA) 
regarding the etiology of the veteran's hypertension.  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2006). 
The opinion was prepared in December 2005, and in January 
2006, the veteran submitted a waiver of his right to have the 
new evidence first considered by the agency of original 
jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence of record does not establish 
that service connection for hypertension, secondary to 
service-connected DM-II, is clearly and unmistakably 
erroneous.



CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
hypertension, secondary to service-connected DM-II, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.105(d), (i), 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d), (i).  In the decision below, the Board has restored 
service connection for hypertension, secondary to DM-II.  
Accordingly, regardless of whether VA successfully met its 
notification and assistance obligations, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Id.; see Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, No. 040093, slip op. at 6 (Vet. App. 
Nov. 15, 2006); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Graves v. Brown, 6 Vet. App. 166 (1994).  Clear and 
unmistakable (CUE) is defined as "a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  In accordance with section 
3.105(a), to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

Unlike section 3.105(a), however, section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Stallworth, No. 04-0093, slip op. at 7; Daniels, 10 Vet. App. 
at 480; Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The regulation specifically allows a change in medical 
diagnosis to serve as a basis for severance, and the Court in 
Venturella reasoned that this language clearly contemplates 
the consideration of evidence acquired after the original 
grant of service connection.  If "the Court were to conclude 
that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  10 Vet. 
App. at 342-43.

In this case, the RO severed the veteran's service connection 
for hypertension, secondary to service-connected DM-II, based 
upon a finding of clear and unmistakable error in the 
original September 2003 grant of service connection.  
Specifically, the RO found that the evidence did not 
establish the required causal relationship between the 
veteran's diagnosed hypertension and his service-connected 
DM-II.  See 38 C.F.R. § 3.310(a).  After a careful 
consideration of the record under the laws and regulations 
set forth above, the Boards finds the high evidentiary burden 
of showing clear and unmistakable error has not been met, and 
the severance of service connection was improper.

In its September 2003 rating decision, the RO granted 
secondary service connection for hypertension, citing a May 
2003 letter from the veteran's private physician, S.L.  Dr. 
S.L. wrote that the veteran had been diagnosed with DM-II in 
May 1992 and had a history of high blood pressure; both 
conditions were managed with medication.

In November 2003, the veteran received a VA compensation and 
pension (C&P) examination for diabetes mellitus.  The claims 
folder was available and reviewed by the examiner.  On review 
of the medical history, the examiner noted the veteran was 
found to have diabetes in 1997; he had been diagnosed with 
hypertension approximately three years ago; and there was no 
history of vascular or cardiac symptoms.  On physical 
examination, the veteran's blood pressure was 180/80 mmHg; 
sinus rhythm was regular without murmurs, rubs, thrills, 
cardiomegaly, or gallops; and peripheral pulses were good.  
No diagnostic or clinical tests were indicated.  The examiner 
provided diagnoses of DM-II, under treatment, and 
hypertension, under treatment, not secondary to DM-II.

In January 2004, the RO issued a proposed rating decision to 
the veteran, informing him that VA intended to sever his 
service connection for hypertension.  The RO referred to the 
finding of the November 2003 VA examiner that no causal 
relationship existed between his hypertension and DM-II, and 
the RO noted that none of the medical evidence submitted with 
the original service connection claim established such a 
relationship.  The RO concluded that without evidence of a 
nexus, the award of service connection was clear and 
unmistakable error.  In April 2004, a formal rating decision 
was issued, and service connection was severed.
 
In May 2005, Dr. S.L. wrote that the veteran continued to 
require treatment for diabetes and hypertension; that the two 
problems are frequently linked as diabetes affects renal 
function; and that "[h]is hypertension is a likely result of 
long term diabetes."

In October 2005, the Board referred the veteran's case to the 
VHA for a medical expert opinion as to whether the veteran's 
hypertension was causally related to his DM-II.  In a 
December 2005 opinion, VA cardiologist P.K. found the veteran 
has been treated for DM-II since the early 1990s; he was 
diagnosed with hypertension in the early 2000s; it is well 
documented in medical literature that DM-II and hypertension 
often co-exist; diabetes often leads to diabetic nephropathy 
which often precedes the development of hypertension; 
diabetes affects renal function which predisposes the onset 
of hypertension; and diabetic patients are prone to 
endothelial dysfunction and arterial stiffening which can 
aggravate hypertension.  The examiner concluded "it is 
reasonable to assume that [the veteran's] hypertension is 
causally related to his long history of diabetes mellitus."

The Board first observes that a finding of CUE must be based 
upon an error of fact or law, not a disagreement as to how 
facts were weighed or evaluated.  See Fugo, 10 Vet. App. at 
479.  The RO in this case established its finding of CUE 
based upon the finding by the November 2003 VA examiner that 
the veteran's hypertension was not secondary to his DM-II.  
This stands in contrast to the findings of the RO in 
September 2003, which apparently concluded that Dr. S.L.'s 
letter was sufficient to establish the required nexus.  
Therefore, to the extent that severance of service connection 
was based upon the RO's reevaluation of the probative weight 
to be accorded the private physician's letter, the finding of 
CUE was improper.

As noted above, section 3.105(d) provides that a change in 
medical diagnosis may be accepted as a basis for severance.  
This case, however, does not concern a change in diagnosis; 
the evidence of record clearly establishes that the veteran 
has hypertension, and the RO did not dispute this.  Instead, 
this matter involves differing opinions regarding the 
etiology and cause of the veteran's hypertension.  Even if 
the Board were to assume, however, that a change of medical 
opinion regarding etiology is sufficiently akin to a change 
of medical diagnosis so to serve as a valid basis for 
severance of service connection, the evidence of record is 
still insufficient to establish CUE in the September 2003 
RO's finding regarding the cause of hypertension in this 
case.
 
For a change in diagnosis to justify severance, the examining 
medical authority must certify that, in light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. 
§ 3.105(d).  Such certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  While the VA examiner in November 2003 indicated 
the claims folder had been reviewed, the examination report 
contains no discussion of the underlying rationale for the 
conclusion that the veteran's hypertension was not related to 
his DM-II.  Such an opinion fails to meet the requirements of 
section 3.105(d).  Additionally, Dr. S.L., in his May 2005 
letter, explicitly found that the veteran's hypertension is 
"likely" related to his DM-II, and the December 2005 VHA 
examiner found it "reasonable" that the two conditions are 
causally related.  While the Board finds these two opinions 
also lack sufficient discussion regarding underlying 
rationale and the specifics of the veteran's personal case, 
these contrary findings indicate that the issue of causality 
of the veteran's hypertension, based upon the medical 
evidence of record, is an issue as to which reasonable minds 
could differ.  See Fugo v. Brown, 6 Vet. App. at 43.  
Accordingly, the Board finds that the evidence does not 
establish CUE in the veteran's grant of service connection, 
and service connection for hypertension, secondary to DM-II, 
must be restored.



ORDER

Restoration of service connection for hypertension, secondary 
to diabetes mellitus Type II, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


